     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.1 Page 1 of 13




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 877-619-8966
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6
     abacon@toddflaw.com
 7
     Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT, individually   )             Case No. '20CV1488 JM BLM
                                     )
     and on behalf of all others similarly
12   situated,                       )             CLASS ACTION
13                                   )
     Plaintiff,                      )             COMPLAINT FOR VIOLATIONS
14
                                     )             OF:
15          vs.                      )
16                                   )             1. Negligent Violations of the
     M B-REAL, INC. D/B/A AMERICAN )                  Telephone Consumer Protection
17   LENDING CO., and DOES 1 through )                Act [47 U.S.C. §227(b)]
18   10, inclusive,                  )             2. Willful Violations of the Telephone
                                     )                Consumer Protection Act [47
19
     Defendant.                      )                U.S.C. §227(b)]
20                                   )             3. Negligent Violations of the
21
                                     )                Telephone Consumer Protection
                                     )                Act [47 U.S.C. §227(C)]
22                                   )             4. Willful Violations of the Telephone
23                                   )                Consumer Protection Act [47
                                     )                U.S.C. §227(C)]
24                                   )
25                                   )             DEMAND FOR JURY TRIAL
26         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
27   all others similarly situated, alleges the following upon information and belief
28   based upon personal knowledge:


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.2 Page 2 of 13




 1                               NATURE OF THE CASE
 2         1.      Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Defendant AMERICAN LENDING
 5   CO. D/B/A AMERICAN LENDING CO. (“Defendant”), in negligently,
 6   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 7   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 8   (“TCPA”) and related regulations, specifically the National Do-Not-Call
 9   provisions, thereby invading Plaintiff’s privacy.
10                              JURISDICTION & VENUE
11         2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
12   an individual residing in California, seeks relief on behalf of a Class, which will
13   result in at least one class member belonging to a different state than that of
14   Defendant, a company incorporated and based in California State. Plaintiff also
15   seeks up to $1,500.00 in damages for each call in violation of the TCPA, which,
16   when aggregated among a proposed class in the thousands, exceeds the
17   $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
18   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
19   (“CAFA”) are present, and this Court has jurisdiction.
20         3.      Venue is proper in the United States District Court for the Southern
21   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant is
22   headquartered in San Diego County and does business within the State of
23   California.
24                                        PARTIES
25         4.      Plaintiff, TERRY FABRICANT (“Plaintiff”), is an individual in
26   California and is a “person” as defined by 47 U.S.C. § 153 (39).
27         5.      Defendant, M B-REAL, INC. D/B/A AMERICAN LENDING CO.
28   (hereinafter “MBRI”), is a business, a lender providing business loans, lines of


                                 CLASS ACTION COMPLAINT
                                              -2-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.3 Page 3 of 13




 1   credit and other financial products, headquartered in San Diego County and is a
 2   “person” as defined by 47 U.S.C. § 153 (39).
 3         6.     The above named Defendant, and its subsidiaries and agents, are
 4   collectively referred to as “Defendants.” The true names and capacities of the
 5   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 6   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 7   names. Each of the Defendants designated herein as a DOE is legally responsible
 8   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 9   Complaint to reflect the true names and capacities of the DOE Defendants when
10   such identities become known.
11         7.     Plaintiff is informed and believes that at all relevant times, each and
12   every Defendant was acting as an agent and/or employee of each of the other
13   Defendants and was acting within the course and scope of said agency and/or
14   employment with the full knowledge and consent of each of the other Defendants.
15   Plaintiff is informed and believes that each of the acts and/or omissions complained
16   of herein was made known to, and ratified by, each of the other Defendants.
17                              FACTUAL ALLEGATIONS
18         8.     Beginning in or around August of 2018, Defendant contacted Plaintiff
19   on Plaintiff’s cellular telephone numbers ending in -1038 in an attempt to solicit
20   Plaintiff to purchase Defendants’ services.
21         9.     Defendants used an “automatic telephone dialing system” as defined
22   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its services.
23         10.    Defendants contacted or attempted to contact Plaintiff from telephone
24   numbers belonging to Defendants, including without limitation (619) 889 – 8448.
25         11.    Defendants’ calls constituted calls that were not for emergency
26   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
27         12.    Defendants’ calls were placed to telephone number assigned to a
28   cellular telephone service for which Plaintiff incurs a charge for incoming calls


                                  CLASS ACTION COMPLAINT
                                                -3-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.4 Page 4 of 13




 1   pursuant to 47 U.S.C. § 227(b)(1).
 2         13.    During all relevant times, Defendants did not possess Plaintiff’s “prior
 3   express consent” to receive calls using an automatic telephone dialing system or an
 4   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 5   227(b)(1)(A).
 6         14.    Furthermore, Plaintiff’s cellular telephone number ending in -1083
 7   has been on the National Do-Not-Call Registry well over thirty (30) days prior to
 8   Defendants’ initial calls.
 9         15.    Defendants placed multiple calls soliciting its business to Plaintiff on
10   its cellular telephones beginning in or around August of 2018.
11         16.    Such calls constitute solicitation calls pursuant to 47 C.F.R. §
12   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
13         17.    Plaintiff received numerous solicitation calls from Defendants within
14   a 12-month period.
15         18.    Defendants continued to call Plaintiff in an attempt to solicit its
16   services and in violation of the National Do-Not-Call provisions of the TCPA.
17         19.    Upon information and belief, and based on Plaintiff’s experiences of
18   being called by Defendants after requesting they stop calling, and at all relevant
19   times, Defendants failed to establish and implement reasonable practices and
20   procedures to effectively prevent telephone solicitations in violation of the
21   regulations prescribed under 47 U.S.C. § 227(c)(5).
22                                CLASS ALLEGATIONS
23         20.    Plaintiff brings this action individually and on behalf of all others
24   similarly situated, as a member the proposed classes (hereafter, jointly, “The
25   Classes”). The class concerning the ATDS claim for no prior express consent
26   (hereafter “The ATDS Class”) is defined as follows:
27
                  All persons within the United States who received any
28                solicitation/telemarketing  telephone    calls   from


                                  CLASS ACTION COMPLAINT
                                             -4-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.5 Page 5 of 13




 1                Defendants to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 2                system or an artificial or prerecorded voice and such
 3                person had not previously consented to receiving such
                  calls within the four years prior to the filing of this
 4
                  Complaint
 5
 6         21.    The class concerning the National Do-Not-Call violation (hereafter
 7   “The DNC Class”) is defined as follows:
 8
                  All persons within the United States registered on the
 9                National Do-Not-Call Registry for at least 30 days, who
10                had not granted Defendants prior express consent nor
                  had a prior established business relationship, who
11
                  received more than one call made by or on behalf of
12                Defendants that promoted Defendants’ products or
                  services, within any twelve-month period, within four
13
                  years prior to the filing of the complaint.
14
15         22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
16   of all persons within the United States who received any solicitation telephone calls
17   from Defendants to said person’s cellular telephone made through the use of any
18   automatic telephone dialing system or an artificial or prerecorded voice and such
19   person had not previously not provided their cellular telephone number to
20   Defendants within the four years prior to the filing of this Complaint.
21         23.    Plaintiff represents, and is a member of, The DNC Class, consisting
22   of all persons within the United States registered on the National Do-Not-Call
23   Registry for at least 30 days, who had not granted Defendants prior express consent
24   nor had a prior established business relationship, who received more than one call
25   made by or on behalf of Defendants that promoted Defendants’ products or
26   services, within any twelve-month period, within four years prior to the filing of
27   the complaint.
28         24.    Defendants, their employees and agents are excluded from The


                                CLASS ACTION COMPLAINT
                                              -5-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.6 Page 6 of 13




 1   Classes. Plaintiff does not know the number of members in The Classes, but
 2   believes the Classes members number in the thousands, if not more. Thus, this
 3   matter should be certified as a Class Action to assist in the expeditious litigation of
 4   the matter.
 5         25.     The Classes are so numerous that the individual joinder of all of its
 6   members is impractical. While the exact number and identities of The Classes
 7   members are unknown to Plaintiff at this time and can only be ascertained through
 8   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 9   The Classes includes thousands of members. Plaintiff alleges that The Classes
10   members may be ascertained by the records maintained by Defendants.
11         26.     Plaintiff and members of The ATDS Class were harmed by the acts of
12   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
13   and ATDS Class members via their cellular telephones thereby causing Plaintiff
14   and ATDS Class members to incur certain charges or reduced telephone time for
15   which Plaintiff and ATDS Class members had previously paid by having to retrieve
16   or administer messages left by Defendants during those illegal calls, and invading
17   the privacy of said Plaintiff and ATDS Class members.
18         27.     Common questions of fact and law exist as to all members of The
19   ATDS Class which predominate over any questions affecting only individual
20   members of The ATDS Class. These common legal and factual questions, which
21   do not vary between ATDS Class members, and which may be determined without
22   reference to the individual circumstances of any ATDS Class members, include,
23   but are not limited to, the following:
24                 a.    Whether, within the four years prior to the filing of this
25                       Complaint, Defendants made any telemarketing/solicitation
26                       call (other than a call made for emergency purposes or made
27                       with the prior express consent of the called party) to a ATDS
28                       Class member using any automatic telephone dialing system or


                                 CLASS ACTION COMPLAINT
                                               -6-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.7 Page 7 of 13




 1                       any artificial or prerecorded voice to any telephone number
 2                       assigned to a cellular telephone service;
 3                b.     Whether Plaintiff and the ATDS Class members were damaged
 4                       thereby, and the extent of damages for such violation; and
 5                c.     Whether Defendants and their agents should be enjoined from
 6                       engaging in such conduct in the future.
 7         28.    As a person that received numerous telemarketing/solicitation calls
 8   from Defendants using an automatic telephone dialing system or an artificial or
 9   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
10   claims that are typical of The ATDS Class.
11         29.    Plaintiff and members of The DNC Class were harmed by the acts of
12   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
13   and DNC Class members via their telephones for solicitation purposes, thereby
14   invading the privacy of said Plaintiff and the DNC Class members whose telephone
15   numbers were on the National Do-Not-Call Registry. Plaintiff and the DNC Class
16   members were damaged thereby.
17         30.    Common questions of fact and law exist as to all members of The
18   DNC Class which predominate over any questions affecting only individual
19   members of The DNC Class. These common legal and factual questions, which do
20   not vary between DNC Class members, and which may be determined without
21   reference to the individual circumstances of any DNC Class members, include, but
22   are not limited to, the following:
23                a.     Whether, within the four years prior to the filing of this
24                       Complaint, Defendants or its agents placed more than one
25                       solicitation call to the members of the DNC Class whose
26                       telephone numbers were on the National Do-Not-Call Registry
27                       and who had not granted prior express consent to Defendants
28                       and did not have an established business relationship with


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.8 Page 8 of 13




 1                      Defendants;
 2                b.    Whether Defendants obtained prior express written consent to
 3                      place solicitation calls to Plaintiff or the DNC Class members’
 4                      telephones;
 5                c.    Whether Plaintiff and the DNC Class member were damaged
 6                      thereby, and the extent of damages for such violation; and
 7                d.    Whether Defendants and their agents should be enjoined from
 8                      engaging in such conduct in the future.
 9         31.    As a person that received numerous solicitation calls from Defendants
10   within a 12-month period, who had not granted Defendants prior express consent
11   and did not have an established business relationship with Defendants, Plaintiff is
12   asserting claims that are typical of the DNC Class.
13         32.    Plaintiff will fairly and adequately protect the interests of the members
14   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
15   class actions.
16         33.    A class action is superior to other available methods of fair and
17   efficient adjudication of this controversy, since individual litigation of the claims
18   of all Classes members is impracticable. Even if every Classes member could
19   afford individual litigation, the court system could not. It would be unduly
20   burdensome to the courts in which individual litigation of numerous issues would
21   proceed. Individualized litigation would also present the potential for varying,
22   inconsistent, or contradictory judgments and would magnify the delay and expense
23   to all parties and to the court system resulting from multiple trials of the same
24   complex factual issues. By contrast, the conduct of this action as a class action
25   presents fewer management difficulties, conserves the resources of the parties and
26   of the court system, and protects the rights of each Classes member.
27         34.    The prosecution of separate actions by individual Classes members
28   would create a risk of adjudications with respect to them that would, as a practical


                                CLASS ACTION COMPLAINT
                                              -8-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.9 Page 9 of 13




 1   matter, be dispositive of the interests of the other Classes members not parties to
 2   such adjudications or that would substantially impair or impede the ability of such
 3   non-party Class members to protect their interests.
 4         35.    Defendants have acted or refused to act in respects generally
 5   applicable to The Classes, thereby making appropriate final and injunctive relief
 6   with regard to the members of the Classes as a whole.
 7                             FIRST CAUSE OF ACTION
 8          Negligent Violations of the Telephone Consumer Protection Act
 9                                      47 U.S.C. §227(b).
10                      On Behalf of Plaintiff and the ATDS Class
11         36.    Plaintiff repeats and incorporates by reference into this cause of action
12   the allegations set forth above.
13         37.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple negligent violations of the TCPA, including but not limited to each
15   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
16   47 U.S.C. § 227 (b)(1)(A).
17         38.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(b),
18   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
19   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
20         39.    Plaintiff and the ATDS Class and ATDS Revocation Class members
21   are also entitled to and seek injunctive relief prohibiting such conduct in the future.
22                           SECOND CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                             Act
25                                      47 U.S.C. §227(b)
26                      On Behalf of Plaintiff and the ATDS Class
27         40.    Plaintiff repeats and incorporates by reference into this cause of action
28   the allegations set forth above.


                                  CLASS ACTION COMPLAINT
                                                -9-
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.10 Page 10 of 13




 1         41.    The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 4   and in particular 47 U.S.C. § 227 (b)(1)(A).
 5         42.    As a result of Defendants’ knowing and/or willful violations of 47
 6   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
 8   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 9         43.    Plaintiff and the Class members are also entitled to and seek injunctive
10   relief prohibiting such conduct in the future.
11                             THIRD CAUSE OF ACTION
12          Negligent Violations of the Telephone Consumer Protection Act
13                                      47 U.S.C. §227(c)
14                      On Behalf of Plaintiff and the DNC Class
15         44.    Plaintiff repeats and incorporates by reference into this cause of action
16   the allegations set forth above.
17         45.    The foregoing acts and omissions of Defendants constitute numerous
18   and multiple negligent violations of the TCPA, including but not limited to each
19   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in particular
20   47 U.S.C. § 227 (c)(5).
21         46.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
22   Plaintiff and the DNC Class members are entitled an award of $500.00 in statutory
23   damages, for each and every violation, pursuant to 47 U.S.C. § 227(c)(5)(B).
24         47.    Plaintiff and the DNC Class members are also entitled to and seek
25   injunctive relief prohibiting such conduct in the future.
26   ///
27   ///
28   ///


                                 CLASS ACTION COMPLAINT
                                               - 10 -
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.11 Page 11 of 13




 1   ///
 2                             FOURTH CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                             Act
 5                                   47 U.S.C. §227 et seq.
 6                        On Behalf of Plaintiff and the DNC Class
 7         48.      Plaintiff repeats and incorporates by reference into this cause of action
 8   the allegations set forth above.
 9         49.      The foregoing acts and omissions of Defendants constitute numerous
10   and multiple knowing and/or willful violations of the TCPA, including but not
11   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
12   in particular 47 U.S.C. § 227 (c)(5).
13         50.      As a result of Defendants’ knowing and/or willful violations of 47
14   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
15   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
16   § 227(c)(5).
17         51.      Plaintiff and the DNC Class members are also entitled to and seek
18   injunctive relief prohibiting such conduct in the future.
19                                 PRAYER FOR RELIEF
20    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21                              FIRST CAUSE OF ACTION
22          Negligent Violations of the Telephone Consumer Protection Act
23                                      47 U.S.C. §227(b)
24               x As a result of Defendants’ negligent violations of 47 U.S.C.
25                  §227(b)(1), Plaintiff and the ATDS Class members are entitled to and
26                  request $500 in statutory damages, for each and every violation,
27                  pursuant to 47 U.S.C. 227(b)(3)(B).
28               x Any and all other relief that the Court deems just and proper.


                                  CLASS ACTION COMPLAINT
                                               - 11 -
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.12 Page 12 of 13




 1   ///
 2                         SECOND CAUSE OF ACTION
 3    Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                         Act
 5                                 47 U.S.C. §227(b)
 6             x As a result of Defendants’ willful and/or knowing violations of 47
 7               U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 8               entitled to and request treble damages, as provided by statute, up to
 9               $1,500, for each and every violation, pursuant to 47 U.S.C.
10               §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
11             x Any and all other relief that the Court deems just and proper.
12                          THIRD CAUSE OF ACTION
13         Negligent Violations of the Telephone Consumer Protection Act
14                                 47 U.S.C. §227(c)
15             x As a result of Defendants’ negligent violations of 47 U.S.C.
16               §227(c)(5), Plaintiff and the DNC Class members are entitled to and
17               request $500 in statutory damages, for each and every violation,
18               pursuant to 47 U.S.C. 227(c)(5).
19             x Any and all other relief that the Court deems just and proper.
20                         FOURTH CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                         Act
23                                 47 U.S.C. §227(c)
24             x As a result of Defendants’ willful and/or knowing violations of 47
25               U.S.C. §227(c)(5), Plaintiff and the DNC Class members are entitled
26               to and request treble damages, as provided by statute, up to $1,500,
27               for each and every violation, pursuant to 47 U.S.C. §227(c)(5).
28             x Any and all other relief that the Court deems just and proper.


                               CLASS ACTION COMPLAINT
                                           - 12 -
     Case 3:20-cv-01488-GPC-BLM Document 1 Filed 07/31/20 PageID.13 Page 13 of 13




 1   ///
 2                                    JURY DEMAND
 3         52.    Pursuant to the Seventh Amendment to the Constitution of the United
 4   States of America, Plaintiff is entitled to, and demands, a trial by jury.
 5
           Respectfully submitted this 31st day of July, 2020.
 6
 7                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 8
                                       By: /s/ Todd M. Friedman
 9
                                           Todd M. Friedman
10                                         Law Offices of Todd M. Friedman
11
                                           Attorney for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                              - 13 -
